                                   Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 1 of 11


                             1   THOMAS BURKE (CA State Bar No. 141930)
                                 DAVIS WRIGHT TREMAINE LLP
                             2   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             3   Telephone: (415) 276-6500
                                 Facsimile: (415) 276-6599
                             4   Email: thomasburke@dwt.com
                                 BURT BRAVERMAN pro hac vice (forthcoming)
                             5   DAVIS WRIGHT TREMAINE LLP
                                 1301 K Street NW, Suite 500 East
                             6   Washington, DC 20005
                                 Telephone: (202) 973-4210
                             7   Facsimile: (202) 973-4499
                                 Email: burtbraverman@dwt.com
                             8
                                 Attorneys for Plaintiffs
                             9   FIRST LOOK MEDIA WORKS, INC. and LEE FANG
                            10

                            11                       IN THE UNITED STATES DISTRICT COURT
DAVIS WRIGHT TREMAINE LLP




                            12                      THE NORTHERN DISTRICT OF CALIFORNIA

                            13                                SAN FRANCISCO DIVISION

                            14   FIRST LOOK MEDIA WORKS, INC. and LEE        Case No. 3:20-cv-08065
                                 FANG,
                            15                                               COMPLAINT FOR DECLARATORY
                                                     Plaintiffs,             AND INJUNCTIVE RELIEF FOR
                            16                                               VIOLATION OF THE FREEDOM OF
                                       v.                                    INFORMATION ACT, 5 U.S.C. § 552
                            17                                               et seq.
                                 U.S. AGENCY FOR GLOBAL MEDIA,
                            18
                                             Defendant.
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28

                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                     Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 2 of 11


                             1          Plaintiffs First Look Media Works, Inc., publisher of The Intercept, and Lee Fang
                             2   (collectively “The Intercept”), for its complaint seeking an injunction, costs, and attorneys’ fees
                             3   against Defendant U.S. Agency for Global Media (“USAGM” or “Defendant”), by their
                             4   undersigned attorneys, allege as follows:
                             5                                           INTRODUCTION
                             6          1.      The Intercept brings this action against USAGM to compel its compliance with
                             7   the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).
                             8          2.      On October 7, 2020, The Intercept submitted a FOIA request to USAGM seeking
                             9   records related to the agency’s recent termination or suspension of a number of foreign
                            10   journalists employed by USAGM for service at Voice of America (VOA).1 A true and correct
                            11   copy of the FOIA request is attached as Exhibit A. Publicly, USAGM and its recently-confirmed
DAVIS WRIGHT TREMAINE LLP




                            12   Chief Executive Officer, Michael Pack, justified these employment actions on the basis of
                            13   unsubstantiated national security concerns.
                            14          3.      The Intercept’s FOIA request sought records that would reveal whether the
                            15   agency had legitimate facts to substantiate its asserted national security concerns, or whether the
                            16   national security allegations merely served as pretext for a political decision to fire or suspend
                            17   foreign journalists. Accordingly, the Intercept requested records pertaining to the procedures and
                            18   standards employed by the agency in vetting the security background of VOA’s foreign
                            19   journalists, the policies underlying the relevant firing and suspension decisions, and whether Mr.
                            20   Pack and USAGM acted with the approval or at the behest of President Trump, White House
                            21   staff, or President Trump’s former advisor, Stephen Bannon.
                            22          4.      Through its records request, The Intercept aims to shed light on the nature of, and
                            23   motivations underlying, USAGM’s actions. In particular, The Intercept’s request seeks to
                            24   uncover whether these actions reflect a xenophobic view of the foreign journalists who have long
                            25   formed the backbone of VOA’s journalistic staff, are part of a broader plan by President Trump
                            26   and Mr. Pack to politicize the VOA, violate the journalists’ First Amendment rights and rights to
                            27   1
                                  USAGM is the parent agency, and oversees operation, of Voice of America, Radio Free
                            28   Europe/Radio Liberty, Radio Free Asia, Office of Cuba Broadcasting, Middle East Broadcasting
                                 Networks, and the Open Technology Fund. See https://www.usagm.gov/networks/.
                                                                        1
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                    Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 3 of 11


                             1   equal protection and due process, and risk undermining VOA’s worldwide reputation as a source
                             2   of objective, dependable, and trustworthy reporting. These are matters of significant public
                             3   interest and concern.
                             4          5.      Defendant never responded to The Intercept’s request. The Intercept therefore
                             5   respectfully requests that the Court compel USAGM to comply with FOIA and produce the
                             6   requested records.
                             7                                   JURISDICTION AND VENUE
                             8          6.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
                             9   and 28 U.S.C. § 1331.
                            10          7.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.
                            11   § 1391(e).
DAVIS WRIGHT TREMAINE LLP




                            12                                               PARTIES
                            13          8.      Plaintiff First Look Media Works, Inc. (“First Look Media”) is a not-for-profit
                            14   organization headquartered in New York, NY. First Look Media is dedicated to furthering the
                            15   public interest by standing up for press freedoms and fostering fearless, adversarial journalism. It
                            16   publishes The Intercept, an award-winning, nationally recognized news publication with a
                            17   reputation for holding power to account. The Intercept’s in-depth investigations focus on politics,
                            18   war, surveillance, corruption, the environment, technology, criminal justice, and the media. It
                            19   gives its journalists the editorial freedom and legal support to expose corruption and injustice.
                            20          9.      Plaintiff Lee Fang is a resident and citizen of the state of California. He is an
                            21   investigative reporter employed by The Intercept. His reporting focuses on policy, government,
                            22   and political corruption. He works for The Intercept from an office in San Francisco, California.
                            23          10.     Defendant U.S. Agency for Global Media (“USAGM”) is a federal agency within
                            24   the meaning of FOIA, see 5 U.S.C. § 552(f)(1), and is headquartered in Washington, D.C.
                            25          11.     USAGM has possession, custody and control of records sought by The Intercept
                            26   through its FOIA request to the agency.
                            27

                            28
                                                                        2
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                     Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 4 of 11


                             1                                     FACTUAL ALLEGATIONS
                             2                                          The Mission of VOA
                             3           12.    Voice of America is the largest U.S. international broadcaster, providing news
                             4   and information in 47 languages, across digital, mobile, television and radio platforms, to a
                             5   weekly audience of more than 280 million people.2 Since its creation in 1942 to counter Nazi
                             6   propaganda, VOA has delivered accurate and objective reporting primarily to areas of the world
                             7   without other sources of credible news coverage. Journalist William Harlan Hale emphasized
                             8   VOA’s principle of objectivity to audiences of the first-ever VOA broadcast, saying that “The
                             9   news may be good for us. The news may be bad. But we shall tell you the truth.”3 Nearly eighty
                            10   years later, that mission—and VOA’s efforts to provide credible news to areas of the world that
                            11   would not otherwise have it—remains largely unchanged.4
DAVIS WRIGHT TREMAINE LLP




                            12           13.    VOA’s international credibility stems from a legislatively mandated “firewall”
                            13   that prohibits government interference with VOA’s operations, guaranteeing editorial freedom to
                            14   report the news fairly and accurately. This editorial freedom is a cornerstone of press freedom.
                            15   The First Amendment itself is a firewall, ensuring that news organizations are editorially
                            16   independent from the government by banning the government’s involvement with journalistic
                            17   and editorial decision-making. As the Supreme Court wrote in its landmark decision Miami
                            18   Herald Pub. Co. v. Tornillo, the First Amendment bars government “intrusion into the function
                            19   of editors[,]” such as interference with content selection, the “treatment of public issues and
                            20   public officials[,]” and other “exercise[s] of editorial control and judgement.” 418 U.S. 241, 257-
                            21   58 (1974). Federal law requires that government-funded news outlets like VOA maintain this
                            22   firewall.
                            23           14.    Without a functional firewall—a cornerstone of press freedom—VOA cannot
                            24   maintain its credibility with audiences around the world who rely on VOA both as a news source
                            25   and as a model of free, independent, and professional journalism. As former VOA director
                            26
                                 2
                                   Voice of America Public Relations, “Mission and Values” (last accessed Nov. 13, 2020)
                            27
                                 https://www.insidevoa.com/p/5831.html.
                            28
                                 3
                                   BBC News, “Why Voice of America matters outside US” (15 Dec. 2016).
                                 4
                                   Id.
                                                                        3
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                     Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 5 of 11


                             1   Amanda Bennett told the Foreign Affairs Committee of the U.S. Congress at a recent hearing,
                             2   the firewall’s protection from government interference is “the single most important thing that
                             3   distinguishes government-funded independent news from the propaganda that many of our
                             4   authoritarian regimes that we covered practice.”5
                             5           15.     VOA relies on skilled foreign journalists to provide news coverage around the
                             6   world. These journalists bring to VOA valuable language skills, intimate knowledge of the
                             7   politics, economies, and cultures of the regions they each cover, and a strong belief in the
                             8   importance of press freedom. These attributes have made foreign journalists crucial to VOA’s
                             9   mission, as an international broadcaster, to provide insightful and objective coverage of news
                            10   around the world, including in countries that do not have a free or robust press.
                            11                                         The Politicization of VOA
DAVIS WRIGHT TREMAINE LLP




                            12           16.     The U.S. Senate confirmed Michael Pack—a conservative filmmaker reported to
                            13   have close ties to former Breitbart News executive and White House advisor Stephen Bannon—as
                            14   Chief Executive Officer of USAGM on June 4, 2020.
                            15           17.     Shortly after his confirmation, Mr. Pack ordered VOA and USAGM to terminate
                            16   or suspend the employment of numerous foreign journalists.
                            17           18.     Mr. Pack publicly justified these firings by making unsubstantiated assertions that
                            18   VOA’s foreign journalists, as a group, were less trustworthy than U.S. citizens. Mr. Pack has
                            19   openly demeaned foreign journalists on the basis of their alienage, claiming that he is worried
                            20   that, since “be[ing] a journalist is a great cover for a spy,” some of the foreign journalists might
                            21   try to “penetrate[]” USAGM and he needs “to make sure that doesn’t happen.”6
                            22           19.     Mr. Pack’s alleged national security concerns are likely mere pretext for
                            23   politically-motivated decisions to suspend or fire foreign journalists. These journalists’ positions
                            24   did not involve matters of national security, nor did they require the handling of classified
                            25
                                 5
                            26     House Foreign Affairs Committee, Testimony of Amanda Bennett, (Sept. 24, 2020)
                                 https://www.c-span.org/video/?476189-1/house-hearing-voice-america-trump-administration.
                            27   6
                                   Interview by Chris Bedford, Senior Editor, Federalist, with Michael Pack, CEO, USAGM (Aug.
                                 27, 2020), https://thefederalist.com/2020/09/03/npr-manipulates-federalist-interview-with-voa-executive-on-
                            28   behalf-ofgovernment-employees-opposing-reform/.
                                                                        4
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                     Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 6 of 11


                             1   information. All foreign Journalists for VOA were required to successfully complete a
                             2   background security clearance investigation in order to be hired.
                             3          20.     Echoing the Trump Administration, Mr. Pack has vaguely claimed to be on a
                             4   mission to remake VOA and its sister networks by “draining the swamp”, and has exhibited
                             5   animus against foreign nationals living in the U.S.
                             6          21.     In a McCarthy-esque manner, strikingly absent has been any process through
                             7   which the foreign journalists have been informed of any specific allegations lodged against them,
                             8   or of the facts or law underlying those allegations, depriving them of meaningful notice. The
                             9   agency likewise has failed to provide a chance to be heard before or shortly after suspending or
                            10   terminating the journalists’ jobs.
                            11          22.     Mr. Pack’s and USAGM’s purge of foreign journalists is in line with the
DAVIS WRIGHT TREMAINE LLP




                            12   Administration’s attacks on the independence of VOA and its broader aim to breach the firewall
                            13   and transform VOA into a vehicle for pro-Administration propaganda. President Trump has
                            14   rained down criticism on VOA, for example, for perceived slights to the Administration in its
                            15   reporting on China’s response to the Coronavirus pandemic, and for a video report by VOA’s
                            16   Urdu language service that focused on Democratic presidential nominee Joe Biden’s outreach to
                            17   Muslim voters. The Administration wrote in an official statement released on April 10, 2020 that
                            18   “VOA too often speaks for America’s adversaries—not its citizens[]” and “promoting
                            19   propaganda[.]”7
                            20          23.     Mr. Pack’s assault on the independence of VOA journalism has not been limited
                            21   to the network’s foreign journalists. Since taking over USAGM leadership in June, he has
                            22   purged all of the top management and boards of the broadcast networks and other organizations
                            23   under his and USAGM’s control, including Radio Free Europe/Radio Liberty, Radio Free Asia,
                            24   Office of Cuba Broadcasting, and the Open Technology Fund, replacing them with political
                            25   appointees notable for their lack of experience in journalism or the media. In addition, he has
                            26
                            27   7
                                  “Amid a Pandemic, Voice of America Spends Your Money to Promote Foreign Propaganda”,
                            28   https://www.whitehouse.gov/articles/amid-a-pandemic-voice-of-america-spends-your-money-to-
                                 promote-foreign-propaganda/.
                                                                        5
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                      Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 7 of 11


                             1   frozen spending, at times risking paralysis of the news organizations, and insisted on insertion of
                             2   pro-administration commentary in VOA reporting, in violation of the agency’s statutory firewall.
                             3           24.       Mr. Pack’s actions have drawn strong bipartisan rebuke and have formed the
                             4   factual basis of several lawsuits.8 On July 1, 2020, seven U.S. senators––including four
                             5   Republicans who voted in favor of Mr. Pack’s controversial confirmation––sent a letter to Mr.
                             6   Pack expressing concern about the dismissals and possible politicization of USAGM.9 “These
                             7   actions, which came without any consultation with Congress, let alone notification, raise serious
                             8   questions about the future of USAGM under your leadership,” they wrote.
                             9           25.       Apart from the harm these actions may inflict on VOA, the United States, and
                            10   audiences around the world that depend on VOA for objective and unbiased news and
                            11   information, USAGM’s and Mr. Pack’s actions have exposed VOA’s foreign journalists to both
DAVIS WRIGHT TREMAINE LLP




                            12   actual and potential harm. Due to VOA’s termination or suspension of their employment and its
                            13   refusal to renew their J1 visas, some of these foreign journalists have been forced to leave the
                            14   United States and return to their home countries, and others soon will also be at risk of
                            15   expulsion.
                            16           26.       Expelled journalists, particularly those who hail from countries with repressive
                            17   political regimes that have been the subject of critical reporting by VOA journalists, are likely to
                            18   face retribution upon return to their home countries. In the past, VOA journalists have been
                            19   harassed and detained in China,10 charged with treason in Ethiopia,11 imprisoned
                            20

                            21

                            22
                                         8
                                          See Open Technology Fund v. Pack, __ F. Supp. 3d ___, 2020 WL 3605935 (D.D.C. July
                            23
                                 2, 2020); Turner v. U.S. Agency for Global Media, Case No. 20-cv-2885 (D.D.C. filed October 9,
                            24   2020).
                                         9
                                             Letter to Michael Pack (July 1, 2020) available at:
                            25
                                 https://fm.cnbc.com/applications/cnbc.com/resources/editorialfiles/2020/07/01/July1_LTR_to_Michael_Pack.pdf .
                            26   10
                                    Committee to Protect Journalists, “Chinese Police Harass and Briefly Detain VOA Journalist”
                                 (Aug. 23, 2017) https://cpj.org/2017/08/chinese-police-harass-and-briefly-detain-voa-journ/.
                            27   11
                                    Committee to Protect Journalists, “Court Drops Changes Against Five Voice of America
                            28   Journalists” (Mar. 22, 2006) https://cpj.org/2006/03/court-drops-charges-against-five-voice-of-
                                 america/.
                                                                        6
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                      Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 8 of 11


                             1   in Eritrea12 and Vietnam,13 and killed on assignment in Somalia.14 VOA reporters forced to
                             2   leave the U.S. pursuant to Mr. Pack’s decisions to terminate foreign journalists are likely to face
                             3   similar dangers.
                             4                                      The Intercept’s FOIA Request
                             5           27.     On October 7, 2020, The Intercept submitted a FOIA request, in which it sought
                             6   disclosure of all records relating to:
                             7           1.      Whether persons hired by USAGM or Voice of America (VOA) in
                             8           journalist or broadcasting positions should be hired or classified as personal
                                         service contractors, excepted service contractors, full time employees (FTEs), or
                             9           another status.

                            10           2.      Whether to renew, extend or terminate the personal service contracts or
                                         excepted service contracts of any one or more foreign journalists employed by, or
                            11
DAVIS WRIGHT TREMAINE LLP




                                         performing services for, VOA or USAGM, or reasons or considerations relating
                            12           thereto, including the consequences to USAGM, VOA, the United States or the
                                         journalists of terminating, or not renewing or extending, such contracts.
                            13
                                         3.      Whether to renew or extend, or support the renewal or extension of, visas
                            14           or any other immigration status (including but not limited to J-1 visas) for foreign
                                         journalists employed by or performing services for VOA or USAGM, or reasons
                            15           or considerations relating thereto, including the consequences to USAGM, VOA,
                                         the United States or the journalists of not renewing or extending, or supporting the
                            16
                                         renewal or extension of, such visas.
                            17
                                         4.  Whether to replace foreign journalists performing services for VOA or
                            18           USAGM with U.S. citizens, and the reasons or considerations relating thereto.

                            19           5.      USAGM’s and/or VOA’s consideration of whether to conduct a case-by-
                                         case review of the renewal or extension of the J-1 visas of foreign journalists
                            20           employed by VOA and/or USAGM, or security risks posed by such persons.
                            21           6.     USAGM’s and/or VOA’s conduct of case-by-case reviews of whether to
                            22           renew or extend the J-1 visas of foreign journalists employed by VOA and
                                         USAGM, or security risks posed by such persons.
                            23
                                         7.   Security failures or concerns relating to foreign journalists employed by
                            24           VOA or USAGM, including without limitation (i) the adequacy of security or
                            25
                                 12
                                    Committee to Protect Journalists, “Aklilu Solomon” (Jul. 8, 2003)
                            26   https://cpj.org/data/people/aklilu-solomon/.
                                 13
                                    Committee to Protect Journalists, “Le Anh Hung” (Jul. 5, 2018) https://cpj.org/data/people/le-
                            27
                                 anh-hung/.
                            28
                                 14
                                    Committee to Protect Journalists, “Ali Nur Siad” (Oct. 14, 2017)
                                 https://cpj.org/data/people/ali-nur-siad/.
                                                                        7
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                    Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 9 of 11


                                        background checks and clearances performed concerning foreign journalists, (ii)
                             1          how such failures or concerns have affected USAGM or VOA, or compromised
                             2          the ability of USAGM or VOA to fulfill its respective mission, and (iii) whether,
                                        and if so how, such failures or concerns have impacted U.S. national security or
                             3          foreign policy.

                             4          8.      Processes, policies, standards and criteria governing or pertaining to
                                        security and background checks and investigations conducted regarding USAGM
                             5          and VOA employees, personal service contractors, and excepted service
                             6          appointments, including the level of scrutiny and review to be applied to different
                                        classes of employees and contractors and the reasons for any such differences.
                             7
                                        9.      Documents comprising, reflecting or relating to communications between
                             8          Michael Pack or any other employee of USAGM or VOA, on the one hand, and
                                        Steve Bannon, President Donald J. Trump, or any member or representative of the
                             9          White House staff concerning or relating to (i) the employment, or use of the
                                        services of, foreign journalists by VOA or USAGM, (ii) the editorial policies or
                            10
                                        practices of VOA, (iii) VOA’s coverage of any news item(s) or event(s),
                            11          including without limitation the Covid 19 pandemic, the 2020 presidential
DAVIS WRIGHT TREMAINE LLP




                                        campaign or any candidate for President of the United States, or VOA’s Urdu
                            12          news service, and (iv) the termination, replacement or appointment of upper
                                        management employees of VOA and/or USAGM.
                            13
                                        10.     All policies governing, and guidance to USAGM, VOA, RFR/RL, RFA,
                            14          MEB and OCB employees and contractors relating to, conflicts of interest, and all
                            15          communications (including emails) regarding the revision or update of such
                                        policies and/or guidance that resulted in issuance of the Memorandum from
                            16          Michael Pack to The Voice of America et al. on October 2, 2020 (CEO Policy
                                        Memo – Guidance on Conflicts of Interest).
                            17

                            18   See Ex. A.

                            19          28.     The Intercept requested expedited processing of its request. In support of that

                            20   request, The Intercept noted that its request:

                            21          bear[s] on the imminent termination of employment, expiration of authorization to
                                        remain in the United States, and expulsion from the United States, of foreign
                            22          journalists employed by USAGM and/or VOA, and the legality of the actions, or
                                        inaction, of USAGM and VOA. These records are crucial to the public’s
                            23
                                        understanding of the bases for such actions or inaction. Delay in production of
                            24          these documents could result in the expulsion from the United States of foreign
                                        journalists who will be forced to return to countries where, because of the service
                            25          they have rendered to VOA and USAGM, they may be subjected to harassment,
                                        retaliation, imprisonment or the infliction of serious harm.
                            26
                                        29.     The Intercept also requested a waiver of document search, review and
                            27
                                 duplication fees associated with processing records for its request. See id. at 4.
                            28
                                                                        8
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                   Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 10 of 11


                             1                                      USAGM Failure to Respond
                             2           30.     USAGM has not responded to The Intercept’s FOIA request. Nor has it provided
                             3   any explanation for its failure to respond.
                             4                                Exhaustion of Administrative Remedies
                             5           31.     Because Defendant has “fail[ed] to comply with the applicable time limit
                             6   provisions” of FOIA, The Intercept is “deemed to have exhausted [its] administrative remedies.”
                             7   5 U.S.C. § 552(a)(6)(C)(i).15
                             8                                        CLAIMS FOR RELIEF
                             9                                                 (Count One)
                            10                                   Violation of FOIA, 5 U.S.C. § 552
                            11            USAGM’s Failure to Respond to The Intercept’s Requests Within 20 Days
DAVIS WRIGHT TREMAINE LLP




                            12           32.     The Intercept repeats and incorporates by reference the foregoing paragraphs as if
                            13   fully set forth herein.
                            14           33.     By failing to respond to The Intercept’s requests within the statutorily mandated
                            15   time period, Defendant USAGM has violated FOIA, including but not limited to its duties to
                            16   conduct a reasonable search for responsive records, to take reasonable steps to release all
                            17   reasonably segregable nonexempt information, and to not withhold responsive records.
                            18           34.     The Intercept is being irreparably harmed by USAGM’s violation of FOIA and
                            19   will continue to be irreparably harmed unless USAGM is compelled to comply with FOIA.
                            20                                        REQUESTED RELIEF
                            21           WHEREFORE, The Intercept respectfully requests that the Court:
                            22           1.      Order USAGM to conduct a search for all records responsive to The Intercept’s
                            23   FOIA request, employing search methods reasonably likely to lead to discovery of records
                            24   responsive to The Intercept’s FOIA request;
                            25

                            26           15
                                           Plaintiff’s counsel, Burt Braverman, even exceeded his statutory obligations and
                            27   emailed FOIA Liaison Daniel Rosenholtz on Nov. 10, 2020 seeking confirmation that USAGM
                                 received The Intercept’s Oct. 7, 2020 request. Neither Mr. Rosenholtz nor USAGM responded to
                            28   this email.

                                                                        9
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
                                   Case 4:20-cv-08065-DMR Document 1 Filed 11/16/20 Page 11 of 11


                             1          2.      Order USAGM to produce, by a date certain, all nonexempt records and portions
                             2   of records responsive to The Intercept’s FOIA request, and a Vaughn index of each responsive
                             3   record or portion of record withheld under a claim of exemption;
                             4          3.      Enjoin USAGM from continuing to withhold any nonexempt record responsive to
                             5   The Intercept’s FOIA request;
                             6          4.      Order USAGM to grant Plaintiff’s request for a fee waiver;
                             7          5.      Award to The Intercept attorneys’ fees and other litigation costs reasonably
                             8   incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and
                             9          6.      Grant The Intercept such other relief as the Court deems just and proper.
                            10

                            11   DATED: November 16, 2020                           Respectfully submitted,
DAVIS WRIGHT TREMAINE LLP




                            12                                                      DAVIS WRIGHT TREMAINE LLP
                                                                                    THOMAS BURKE
                            13                                                      BURT BRAVERMAN
                            14
                                                                                    By: /s/ Thomas Burke
                            15

                            16                                                      Attorneys for Plaintiffs
                                                                                    FIRST LOOK MEDIA WORKS, INC. and
                            17                                                      LEE FANG
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
                                                                        10
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 Case No. 3:20-cv-08065
